Exhibit 10.21

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (together with the Schedules hereto, the
“Agreement”), dated January 25, 2006, by and between Stewart & Stevenson LLC, a
Delaware limited liability company (“Buyer”), and Stewart & Stevenson
Services, Inc., a Texas corporation (“Parent”). Buyer and Parent may be referred
to herein collectively as the “Parties” and individually as a “Party”.
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the PPD Purchase Agreement (as defined below).

 

WHEREAS, pursuant to the Asset Purchase Agreement, dated September 27, 2005,
among Parent and certain of its subsidiaries party thereto, on the one hand, and
Mr. Hushang Ansary (“Mr. Ansary”), on the other (as amended, supplemented or
otherwise modified from time to time by mutual agreement of the parties thereto,
the “EPD Purchase Agreement”), Parent and certain of its subsidiaries have
agreed to sell and assign, and Mr. Ansary has agreed to acquire and assume,
certain assets and liabilities of the Business (as defined in the EPD Purchase
Agreement);

 

WHEREAS, pursuant to the Asset Purchase Agreement, dated as of October 24, 2005,
among Parent and certain of its subsidiaries party thereto, on the one hand, and
Mr. Ansary, on the other, (as amended, supplemented or otherwise modified from
time to time by the mutual agreements of the parties thereto, the “PPD Purchase
Agreement” and, together with the EPD Purchase Agreement, the “Purchase
Agreements”), Parent and certain of its subsidiaries have agreed to sell and
assign, and Mr. Ansary has agreed to acquire and assume, certain assets and
liabilities of the Business (as defined in the PPD Purchase Agreement and,
collectively with Business (as defined in the EPD Purchase Agreement), the
“Businesses”);

 

WHEREAS, the EPD Purchase Agreement contemplated that at the closing thereunder
Mr. Ansary and Parent would enter into the Transition Services Agreement in the
form attached as Exhibit 2.9(a)(vii) to the EPD Purchase Agreement (the “EPD
Transition Services Agreement”);

 

WHEREAS, the PPD Purchase Agreement contemplated that at the closing thereunder
the Parties would enter into a Transition Services Agreement in form and
substance to be agreed by the Parties (the “PPD Transition Services Agreement”);

 

WHEREAS, consistent with and subject to the terms and conditions of the Purchase
Agreements, Mr. Ansary has assigned his rights and his obligations under the
Purchase Agreements to Buyer and Stewart & Stevenson Power Products LLC, a
Delaware limited liability company;

 

WHEREAS, following the consummation of the transactions contemplated by the
Purchase Agreements, Buyer will directly or indirectly own and operate the
Businesses;

 

--------------------------------------------------------------------------------


 

WHEREAS, in lieu of entering into the EPD Transition Services Agreement and the
PPD Transition Services Agreement and as a result of Buyer acquiring the
Businesses, Buyer and Parent desire to enter this Agreement in respect of
transition services to be provided between the Parties;

 

WHEREAS, Buyer has requested that Parent or its Affiliates provide the Parent
Support Services (as defined below), subject to the terms and conditions set
forth herein; and

 

WHEREAS, Parent has requested that Buyer or its Affiliates provide the Buyer
Support Services (as defined below), subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Parties hereto agree as follows:

 


1.                                       PROVISION OF SUPPORT SERVICES.


 


(A)                            FOLLOWING THE DATE HEREOF, PARENT AGREES TO
PROVIDE OR CAUSE TO BE PROVIDED TO BUYER AND ITS SUBSIDIARIES, THE SERVICES
LISTED ON SCHEDULE 1 (THE “PARENT SUPPORT SERVICES”), UPON RECEIPT OF AN E-MAIL
NOTICE FROM ONE OF THE INDIVIDUALS DESIGNATED ON SCHEDULE 1 (OR ANY OTHER
INDIVIDUAL DESIGNATED BY BUYER IN A NOTICE TO PARENT) TO ONE OF THE INDIVIDUALS
DESIGNATED ON SCHEDULE 2 (OR ANY OTHER INDIVIDUAL DESIGNATED BY PARENT IN A
NOTICE TO BUYER) REQUESTING ANY SUCH PARENT SUPPORT SERVICE. EACH SUCH NOTICE
SHALL PROVIDE REASONABLE DETAIL AS TO THE SPECIFIC PARENT SUPPORT SERVICE BEING
REQUESTED.


 


(B)                           FOLLOWING THE DATE HEREOF, BUYER AGREES TO PROVIDE
OR CAUSE TO BE PROVIDED TO PARENT AND ITS SUBSIDIARIES, THE SERVICES LISTED ON
SCHEDULE 2 (THE “BUYER SUPPORT SERVICES” AND, TOGETHER WITH THE PARENT SUPPORT
SERVICES, THE “SUPPORT SERVICES” AND EACH A “SUPPORT SERVICE”) UPON RECEIPT OF
AN E-MAIL NOTICE FROM ONE OF THE INDIVIDUALS DESIGNATED ON SCHEDULE 2 (OR ANY
OTHER INDIVIDUAL DESIGNATED BY PARENT IN A NOTICE TO BUYER) TO ONE OF THE
INDIVIDUALS DESIGNATED ON SCHEDULE 1 (OR ANY OTHER INDIVIDUAL DESIGNATED BY
BUYER IN A NOTICE TO PARENT) REQUESTING ANY SUCH BUYER SUPPORT SERVICE. EACH
SUCH NOTICE SHALL PROVIDE REASONABLE DETAIL AS TO THE SPECIFIC BUYER SUPPORT
SERVICE BEING REQUESTED.


 


(C)                            SUBJECT TO THE TERMS AND CONDITIONS HEREOF, ANY
REQUESTED MODIFICATION IN THE PROVISION OF ANY SUPPORT SERVICE, INCLUDING THE
PROVISION OF ADDITIONAL SERVICES, WILL ONLY BE MADE IF EACH PARTY IN ITS SOLE
DISCRETION AGREES IN WRITING TO THE PROVISION OF THE SUPPORT SERVICES AS SO
MODIFIED.


 


(D)                           THE PARTIES ACKNOWLEDGE THAT PARENT HAS PREPAID
CERTAIN MAINTENANCE, LICENSE AND OTHER FEES IN RESPECT OF THE CONTRACTS LISTED
ON SCHEDULE 3 (THE “PREPAID FEES”) AND THE PARTIES AGREE THAT SUCH AMOUNTS WILL
BE REIMBURSED TO PARENT IN THE MANNER DESCRIBED IN SCHEDULE 3. THE PARTIES
RECOGNIZE THAT IN CONNECTION WITH THE TRANSFER TO BUYER OF THE ASSETS LISTED IN
SECTION 2.1(L) OF THE SELLER DISCLOSURE LETTER TO THE PPD PURCHASE AGREEMENT
(THE

 

2

--------------------------------------------------------------------------------


 


“IT ASSETS”) AND THE TRANSFER TO AND ASSUMPTION BY BUYER OF THE CONTRACTS LISTED
ON SCHEDULE 3 AND BUYER’S OBLIGATION TO PROVIDE THE BUYER SUPPORT SERVICES
CERTAIN FEES HAVE BEEN OR WILL NEED TO BE PAID TO THIRD PARTIES TO OBTAIN
CONSENTS AND ADDITIONAL LICENSES, WHICH FEES ARE SET FORTH ON SCHEDULE 4 (THE
“TRANSITION FEES”). THE PARTIES AGREE THAT THE TRANSITION FEES SHALL BE BORNE
EQUALLY BY THE PARTIES.


 


(E)                            DURING THE TRANSITION PERIOD (AS DEFINED IN
SECTION 7(A)), EACH PARTY AGREES TO PROVIDE SUCH ADVICE AND ASSISTANCE RELATING
TO THE USE OF THE JD EDWARDS SYSTEM AND ASSOCIATED SOFTWARE ON AN INFORMAL,
COST-FREE BASIS (BUT NOT ON A RECURRING OR UNREASONABLE BASIS) AND IN A MANNER
CONSISTENT WITH SUCH ADVICE AND ASSISTANCE PROVIDED ON AN UNALLOCATED BASIS
AMONG THE PARENT AND ITS DIVISIONS PRIOR TO THE DATE HEREOF.


 


(F)                              UPON THE EARLIER OF THE TERMINATION OF THIS
AGREEMENT AND THE END OF THE TRANSITION PERIOD, BUYER SHALL DELIVER TO PARENT
ELECTRONIC, USABLE AND ARCHIVABLE COPIES OF ALL ELECTRONIC RECORDS IN ITS
POSSESSION (INCLUDING ITS ELECTRONIC DATA SYSTEMS) RELATING TO PARENT AND ITS
SUBSIDIARIES.


 


(G)                           EACH AGREEMENT, COVENANT AND OBLIGATION OF EACH
PARTY IN SCHEDULES 1 AND 2 SHALL BE BINDING UPON SUCH PARTY NOTWITHSTANDING THE
FACT THAT SUCH AGREEMENT, COVENANT OR OBLIGATION MAY BE PRESENT IN THE
SCHEDULE OF SERVICES TO BE PROVIDED BY THE OTHER PARTY.


 


2.                                       FORCE MAJEURE; EMERGENCY SITUATIONS.


 


IN THE EVENT THAT WAR, FIRE, EXPLOSION, FLOOD, ACCIDENT, STRIKE, RIOT, ACT OF
GOVERNMENTAL AUTHORITY, ACT OF TERRORISM, ACT OF GOD OR OTHER CONTINGENCY BEYOND
THE REASONABLE CONTROL OF A PARTY OBLIGATED TO PROVIDE A SUPPORT SERVICE (THE
“PROVIDING PARTY”) CAUSES CESSATION OR INTERRUPTION OF THE PROVIDING PARTY’S OR
ITS SUBCONTRACTOR’S PERFORMANCE HEREUNDER (A “FORCE MAJEURE EVENT”), PERFORMANCE
BY THE PROVIDING PARTY SHALL BE TEMPORARILY EXCUSED FOR THE PERIOD OF THE
DISABILITY, WITHOUT LIABILITY, PROVIDED THAT THE PROVIDING PARTY SHALL PROMPTLY
AFTER IT HAS ACTUAL KNOWLEDGE OF THE BEGINNING OF ANY EXCUSABLE DELAY, NOTIFY
THE PARTY FOR WHOM THE SUPPORT SERVICE IS BEING PROVIDED (THE “RECEIVING PARTY”)
OF SUCH DELAY, THE REASON THEREFOR, AND THE PROBABLE DURATION AND CONSEQUENCE
THEREOF. THE PROVIDING PARTY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
RESUME PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AS SOON AS REASONABLY
PRACTICABLE.


 


3.                                       CHARGES FOR SUPPORT SERVICES.


 


(A)                            EACH PARTY SHALL PAY THE OTHER PARTY FOR THE
SUPPORT SERVICES PROVIDED HEREUNDER ON THE BASIS OF THE CHARGES SET FORTH ON
SCHEDULE 1 OR SCHEDULE 2, AS THE CASE MAY BE, PLUS,


 


(I)                                     THE REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE PROVIDING PARTY AND ITS AFFILIATES IN CONNECTION WITH
THE TRAVEL OF ANY PERSON TO FACILITATE THE DELIVERY OF THE SUPPORT SERVICES AND
TRANSITION OF SUCH SERVICES TO THE BUSINESSES OR TO PARENT, AS THE CASE MAY BE;
AND

 

3

--------------------------------------------------------------------------------


 


(II)                                  THE REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE PROVIDING PARTY AND ITS AFFILIATES TO PURCHASE AND
INSTALL NEW HARDWARE AND/OR SOFTWARE REASONABLY NECESSARY TO PROVIDE A SUPPORT
SERVICE OR REASONABLY REQUIRED BY THE PROVIDING PARTY FOR SECURITY AND OR
CONFIDENTIALITY PURPOSES.


 


(B)                           IN THE EVENT THE PROVIDING PARTY RECEIVES TIMELY
NOTICE PURSUANT TO SECTION 7(A) OF THE RECEIVING PARTY’S REQUEST TO TERMINATE
ANY SUPPORT SERVICE OR ADDITIONAL SERVICE PRIOR TO THE TERMINATION OF THIS
AGREEMENT, THE RECEIVING PARTY SHALL NOT BE CHARGED FOR SUCH SUPPORT SERVICE OR
ADDITIONAL SERVICE FOR THE REMAINING TERM OF THIS AGREEMENT FOLLOWING THE
EFFECTIVE DATE OF THE TERMINATION OF SUCH SUPPORT SERVICE.


 


(C)                            THE PROVIDING PARTY SHALL OBTAIN THE RECEIVING
PARTY’S WRITTEN CONSENT PRIOR TO INCURRING ANY COST OR EXPENSE HEREUNDER IN
EXCESS OF $5,000 IF SUCH INCURRENCE WOULD OBLIGATE A PARTY TO SHARE SUCH COST OR
EXPENSE WITH THE OTHER PARTY PURSUANT TO SECTION 1(C) OR REIMBURSE THE OTHER
PARTY PURSUANT TO SECTION 3(A)(I), 3(A)(II) OR 4(G).


 


(D)                           IN NO EVENT SHALL EITHER PARTY BE RESPONSIBLE FOR
(I) PAYING ANY SALARIES, WAGES, WITHHOLDING, SEVERANCE PAYMENTS OR ANY OTHER
COMPENSATION OR PAYMENTS WITH RESPECT TO EMPLOYEES OF THE OTHER PARTY,
(II) OVERHEAD COSTS OR (III) MATTERS OF ANY NATURE ASSOCIATED WITH THE PROVISION
OF SUPPORT SERVICES, OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


(E)                            ON OR BEFORE THE LAST DAY OF EACH MONTH, THE
PROVIDING PARTY SHALL INVOICE THE RECEIVING PARTY FOR THE AMOUNT DUE FOR THE
PERIOD COVERED BY THAT INVOICE (EACH, AN “INVOICE”). INVOICES SHALL BE SENT IN A
FORMAT AND CONTAINING A LEVEL OF DETAIL REASONABLY SUFFICIENT FOR THE RECEIVING
PARTY TO DETERMINE THE ACCURACY OF THE COMPUTATION OF THE AMOUNT INVOICED. IF
THE RECEIVING PARTY DOES NOT DISPUTE THE AMOUNT PAYABLE PURSUANT TO THE INVOICE,
THEN THE FULL AMOUNT OF THE INVOICE SHALL BE PAID ON OR BEFORE THE 30TH DAY
AFTER WHICH IT WAS DELIVERED. IF THE RECEIVING PARTY DISPUTES ANY AMOUNT PAYABLE
PURSUANT TO AN INVOICE, THE RECEIVING PARTY SHALL PAY TO THE PROVIDING PARTY THE
UNDISPUTED PORTION WITHIN THE 30-DAY PERIOD SPECIFIED ABOVE. ALL AMOUNTS DUE
UNDER THIS AGREEMENT THAT ARE NOT PAID ON OR BEFORE THE DUE DATE AND WHICH ARE
ULTIMATELY DUE AND PAYABLE SHALL BEAR INTEREST AT THE RATE OF TWELVE PERCENT
(12%) PER ANNUM. THE OBLIGATION TO PAY FOR SUPPORT SERVICES RENDERED SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT. NO PARTY SHALL HAVE ANY RIGHT TO
SETOFF ANY AMOUNTS DUE AND PAYABLE TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT
AGAINST ANY PAYMENTS TO BE MADE PURSUANT TO THIS AGREEMENT, THE PURCHASE
AGREEMENTS OR OTHERWISE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 3(E), AFTER A MATERIAL FORCE MAJEURE EVENT HAS CONTINUED FOR A THIRTY
(30) CONSECUTIVE DAY PERIOD WITH RESPECT TO ANY SUPPORT SERVICE, THE MONTHLY FEE
(OR ANY PORTION THEREOF) FOR SUCH SUPPORT SERVICE SHALL NOT ACCRUE UNTIL THE
ABILITY TO PROVIDE SUCH SUPPORT SERVICE HAS BEEN RESTORED, IN WHICH CASE THE
RESUMPTION OF THE MONTHLY FEE SHALL BE CALCULATED BY MULTIPLYING THE MONTHLY FEE
BY THE QUOTIENT OF (X) THE NUMBER OF DAYS IN THE MONTH IN WHICH THE SUPPORT
SERVICE WAS CAPABLE OF BEING PROVIDED,

 

4

--------------------------------------------------------------------------------


 


DIVIDED BY (Y) THE NUMBER OF DAYS IN THE MONTH. BY WAY OF EXAMPLE, IF A MATERIAL
FORCE MAJEURE EVENT OCCURS ON APRIL 15 AND CONTINUES UNTIL JUNE 15, BUYER WILL
BE INVOICED ONE-HALF OF THE MONTHLY FEE FOR APRIL, NO FEE FOR MAY, ONE-HALF OF
THE MONTHLY FEE FOR JUNE AND THE MONTHLY FEE FOR JULY.


 


(F)                              ALL PAYMENTS MADE HEREUNDER ARE EXCLUSIVE OF
ANY AND ALL SALES AND USE TAXES, SIMILAR DUTIES OR LEVIES ASSESSED BY APPLICABLE
GOVERNMENTAL BODIES ON THE PAYMENTS HEREUNDER. THE RECEIVING PARTY AGREES TO PAY
OR REIMBURSE THE PROVIDING PARTY FOR ANY SUCH TAXES OR SIMILAR FEES OR DUTIES
FOR SUCH SUPPORT SERVICE PROVIDED HEREUNDER.


 


(G)                           COSTS FOR LONG DISTANCE, THE MAN (METROPOLITAN
AREA NETWORK) DATA CIRCUIT FROM THE BUSINESSES TO PARENT, P-CARD, BLACKBERRY
SERVICE, TELEPHONE SERVICES, TRAVEL RELATED SERVICES AND OTHER BUSINESS EXPENSES
THAT HAVE BEEN PAID BY PARENT AND CHARGED DIRECTLY TO THE BUSINESSES, RATHER
THAN CHARGED TO THE CORPORATE SEGMENT OF PARENT AND ALLOCATED TO THE BUSINESSES
VIA AN ALLOCATION MECHANISM, SHALL CONTINUE TO BE PAID BY PARENT AND REIMBURSED
BY BUYER UNTIL THE EARLIER OF (I) 120 DAYS AFTER THE DATE HEREOF AND (II) SUCH
TIME AS BUYER HAS CONTRACTED FOR SUCH SERVICES IN BUYER’S NAME.


 


4.                                       CONDUCT OF THE BUSINESS.


 


(A)                            BUYER RECOGNIZES THAT THE TRANSFER OF THE IT
ASSETS AND THE PERFORMANCE OF THE BUYER SUPPORT SERVICES WILL RESULT IN BUYER
HAVING ACCESS TO CONFIDENTIAL AND PROPRIETARY INFORMATION OF PARENT AND ITS
AFFILIATES. BUYER HEREBY AGREES AND COVENANTS TO COMPLY WITH, AND CAUSE ITS
EMPLOYEES, INDEPENDENT CONTRACTORS AND OTHER AGENTS AND REPRESENTATIVES TO
COMPLY WITH, USAGE RULES AND POLICIES AT LEAST AS STRINGENT AS PARENT’S USAGE
RULES AND POLICIES IN EFFECT IMMEDIATELY PRIOR TO THE DATE HEREOF, A COPY OF
WHICH IS ATTACHED HERETO AS SCHEDULE 5.


 


(B)                           PARENT SHALL COMPLY WITH, AND CAUSE ITS EMPLOYEES,
INDEPENDENT CONTRACTORS AND OTHER AGENTS AND REPRESENTATIVES THAT WILL BE
ACCESSING OR OTHERWISE USING THE BUYER SUPPORT SERVICES TO COMPLY IN ALL
MATERIAL RESPECTS WITH BUYER’S USAGE RULES AND POLICIES, EXCEPT TO THE EXTENT
BUYER’S USAGE RULES AND POLICIES DIFFER FROM PARENT’S RULES AND POLICIES IN
SCHEDULE 5 AND SUCH DIFFERENCE WOULD ADVERSELY AFFECT THE BENEFITS TO BE
RECEIVED BY PARENT UNDER THIS AGREEMENT.


 


(C)                            BUYER AND PARENT HEREBY AGREE TO ENFORCE
COMPLIANCE WITH THE USAGE RULES AND POLICIES USING THE SAME PRINCIPLES THAT
PARENT ENFORCED AND USED IMMEDIATELY PRIOR TO THE CLOSING DATE.


 


(D)                           PARENT’S OBLIGATION TO PROVIDE THE PARENT SUPPORT
SERVICES IS SUBJECT TO BUYER’S COMPLIANCE WITH BUYER’S AGREEMENTS IN SECTIONS
4(A) AND (C). PARENT SHALL NOT BE OBLIGATED TO PROVIDE ANY PARENT SUPPORT
SERVICES DURING ANY PERIOD IN WHICH BUYER IS IN MATERIAL BREACH OF
SECTION 4(A) OR 4(C).

 

5

--------------------------------------------------------------------------------


 


(E)                            BUYER’S OBLIGATION TO PROVIDE THE BUYER SUPPORT
SERVICES IS SUBJECT TO PARENT’S COMPLIANCE WITH PARENT’S AGREEMENTS IN SECTIONS
4(B) AND (C). BUYER SHALL NOT BE OBLIGATED TO PROVIDE ANY BUYER SUPPORT SERVICES
DURING ANY PERIOD IN WHICH PARENT IS IN MATERIAL BREACH OF SECTION 4(B) OR 4(C).


 


(F)                              EACH PARTY WILL HAVE THE SOLE AUTHORITY TO
ADMINISTER ITS INFORMATION TECHNOLOGY NETWORK IN ACCORDANCE WITH ITS RELEVANT
PRACTICES AND PROCEDURES SO LONG AS SUCH ADMINISTRATION DOES NOT MATERIALLY
ADVERSELY AFFECT SUCH PARTY’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER. ALL
TECHNICAL, SECURITY AND POLICY DECISIONS RELATING TO A PARTY’S INFORMATION
TECHNOLOGY NETWORK AND THE SUPPORT SERVICES TO BE PROVIDED BY SUCH PARTY SHALL
BE MADE BY SUCH PARTY.


 


(G)                           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 4(F) OR ELSEWHERE IN THIS AGREEMENT, BUYER AGREES WITH RESPECT TO
PARENT’S ASSETS AFFECTED BY THIS AGREEMENT TO, AND SHALL TAKE ALL STEPS
REASONABLY REQUESTED BY PARENT TO, (I) SAFEGUARD PARENT’S ASSETS AGAINST
UNAUTHORIZED ACQUISITION, USE OR DISPOSITION AND PROVIDE REASONABLE ASSURANCE TO
PARENT THAT BUYER HAS AN INTERNAL CONTROL PROCESS DESIGNED TO PREVENT AND TIMELY
DETECT UNAUTHORIZED ACQUISITION, USE OR DISPOSITION OF PARENT’S ASSETS,
(II) ASSIST PARENT IN ACHIEVING ITS OBJECTIVES OF MAINTAINING (A) EFFECTIVENESS
AND EFFICIENCY OF ITS OPERATIONS, (B) RELIABILITY OF FINANCIAL REPORTING AND
(C) COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS, (III) PROVIDE PARENT AND
ITS REPRESENTATIVES, INCLUDING WITHOUT LIMITATION ITS INDEPENDENT REGISTERED
PUBLIC ACCOUNTING FIRM, REASONABLE ACCESS TO MONITOR, EVALUATE AND TEST BUYER’S
CONTROL SYSTEMS FOR THE LIMITED PURPOSE OF ASSESSING THE STATUS OF THE ITEMS IN
CLAUSES (A)-(C) ABOVE, AND (IV) GENERALLY SUPPORT PARENT’S MANAGEMENT’S AND
PARENT’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S PERIODIC ASSESSMENTS
THAT PARENT AND ITS SUBSIDIARIES MAINTAIN EFFECTIVE INTERNAL CONTROL OVER
FINANCIAL REPORTING; PROVIDED, HOWEVER, THAT, TO THE EXTENT BUYER INCURS, IN
CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS SECTION 4(G), ANY
INCREMENTAL, INFORMATION TECHNOLOGY OR OTHER COSTS, SELLER WILL PROMPTLY
REIMBURSE BUYER FOR SUCH COSTS UPON BUYER’S DEMAND THEREFOR.


 


5.                                       STANDARD OF PERFORMANCE; DISCLAIMERS;
LIMITATION OF THE PARTIES’ LIABILITY.


 


(A)                            EACH PARTY SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO PROVIDE OR CAUSE TO BE PROVIDED THE SUPPORT SERVICES THAT IT IS
REQUIRED TO PROVIDE WITH THE SAME DEGREE OF CARE, SKILL AND PRUDENCE CUSTOMARILY
EXERCISED BY IT FOR ITS OWN OPERATIONS, AND SHALL COMPLY WITH ALL APPLICABLE
LEGAL REQUIREMENTS. EACH PARTY ACKNOWLEDGES, HOWEVER, THAT NEITHER PARTY NOR ANY
OF ITS AFFILIATES IS IN THE BUSINESS OF PROVIDING THE SUPPORT SERVICES AND THAT
SUCH SUPPORT SERVICES ARE PROVIDED SOLELY AS AN ACCOMMODATION AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENTS. EXCEPT IN MATTERS
INVOLVING WILFULL MISCONDUCT OR GROSS NEGLIGENCE, EACH PARTY’S SOLE AND
EXCLUSIVE REMEDY AND SOLE AND EXCLUSIVE LIABILITY FOR ANY DEFECT OR ERROR IN
SUPPORT SERVICES PROVIDED TO IT SHALL BE EITHER (I) THE REPERFORMANCE OF SUCH
SUPPORT SERVICES AT NO CHARGE, OR (II) THE REIMBURSEMENT OF AMOUNTS PAID BY THE
RECIPIENT OF SUCH SUPPORT SERVICES.

 

6

--------------------------------------------------------------------------------


 


(B)                           NO PARTY MAKES ANY REPRESENTATION OR WARRANTY AS
TO THE RESULTS OF ANY SUPPORT SERVICES PROVIDED BY IT OR ITS AFFILIATES
HEREUNDER AND HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE WITH RESPECT TO ITS OR ITS AFFILIATES
PERFORMANCE HEREUNDER, EXCEPT AS EXPRESSLY SET FORTH HEREIN. EACH PARTY
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY, QUALITY,
ACCURACY AND FITNESS FOR A PARTICULAR PURPOSE.


 


(C)                            EXCEPT FOR THE OBLIGATIONS SET FORTH IN
SECTION 5(A) AND EXCEPT FOR DAMAGES ARISING FROM WILFULL MISCONDUCT OR GROSS
NEGLIGENCE, NEITHER THE PARTIES NOR THEIR AFFILIATES SHALL BE LIABLE TO EACH
OTHER OR ANYONE ACTING BY, THROUGH OR UNDER THE OTHER PARTY, UNDER ANY LEGAL
THEORY (INCLUDING WITHOUT LIMITATION BREACH OF CONTRACT, STRICT LIABILITY,
NEGLIGENCE OR ANY OTHER LEGAL OR EQUITABLE THEORY), FOR EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR RELATING TO PERFORMANCE OR NONPERFORMANCE OF SUPPORT SERVICES (EXCEPT TO THE
EXTENT ANY SUCH PERSON SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN
CONNECTION WITH A THIRD PARTY CLAIM, IN WHICH EVENT SUCH DAMAGES SHALL BE
RECOVERABLE).


 


6.                                       INDEPENDENT CONTRACTOR; SUBCONTRACTORS.


 


(A)                            IN THE PERFORMANCE OF ALL ACTIVITIES HEREUNDER,
EACH PARTY SHALL BE AN INDEPENDENT CONTRACTOR WITH THE EXCLUSIVE AUTHORITY TO
CONTROL AND DIRECT THE MEANS, METHOD AND MANNER OF PERFORMANCE OF THE DETAILS OF
ANY SUPPORT SERVICES. THE OBLIGATIONS OF THE PROVIDING PARTY TO THE RECEIVING
PARTY SHALL BE THOSE OF AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE, AGENT OR
SERVANT OF THE RECEIVING PARTY, AND THIS AGREEMENT DOES NOT CREATE ANY
PARTNERSHIP OR JOINT VENTURE BETWEEN PARENT AND BUYER.


 


(B)                           EACH PARTY EXPRESSLY CONSENTS TO THE OTHER PARTY’S
USE OF SUBCONTRACTORS IN CONNECTION WITH THE PERFORMANCE OF SUPPORT SERVICES
HEREUNDER.


 


7.                                       TERM.


 


(A)                            WITH RESPECT TO ALL OF THE SUPPORT SERVICES, THE
TERM OF THIS AGREEMENT SHALL BEGIN ON THE DATE HEREOF AND SHALL REMAIN IN FULL
FORCE FOR A PERIOD OF TWELVE (12) MONTHS (THE “TRANSITION PERIOD”); PROVIDED,
HOWEVER, THAT EITHER PARTY MAY TERMINATE THIS AGREEMENT AT ANY TIME, IN WHOLE OR
WITH RESPECT TO ANY SUPPORT SERVICE BEING PROVIDED TO IT AT SUCH TIME, BY
PROVIDING WRITTEN

 

7

--------------------------------------------------------------------------------


 


NOTICE TO THE OTHER PARTY AT LEAST THIRTY (30) DAYS PRIOR TO SUCH TERMINATION,
IN WHICH CASE THIS AGREEMENT OR ANY SUCH SUPPORT SERVICE BEING TERMINATED SHALL
BE TERMINATED EFFECTIVE AS OF THE END OF THE MONTH IN WHICH THE THIRTY (30) DAY
NOTICE PERIOD EXPIRES. CHARGES FOR ANY SUPPORT SERVICES SO TERMINATED SHALL BE
REDUCED ACCORDINGLY; PROVIDED, THAT THE RECEIVING PARTY SHALL BE OBLIGATED TO
PAY THE PROVIDING PARTY FOR ANY SUPPORT SERVICE PROVIDED PRIOR TO THE EFFECTIVE
DATE OF TERMINATION OF ANY SUCH SUPPORT SERVICE.


 


(B)                           SO LONG AS BUYER IS IN FULL COMPLIANCE WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT AND ALL AMOUNTS TO BE PAID TO PARENT HEREUNDER
HAVE BEEN PAID WHEN DUE, BUYER SHALL HAVE THE OPTION TO EXTEND THE TRANSITION
PERIOD WITH RESPECT TO ANY PARENT SUPPORT SERVICE UP TO AN ADDITIONAL PERIOD OF
SIX (6) MONTHS WITH RESPECT TO ALL OR PART OF THE PARENT SUPPORT SERVICES THAT
HAVE NOT BEEN TERMINATED PRIOR TO THE END OF THE TRANSITION PERIOD (THE “BUYER
EXTENSION PERIOD”). BUYER MAY EXERCISE ITS OPTION TO INITIATE A BUYER EXTENSION
PERIOD BY DELIVERY OF A WRITTEN NOTICE TO PARENT NO LATER THAN SIXTY (60) DAYS
PRIOR TO THE END OF THE TRANSITION PERIOD. BUYER’S NOTICE SHALL SPECIFY IN
REASONABLE DETAIL THE TYPES AND LEVELS OF PARENT SUPPORT SERVICES TO BE PROVIDED
BY PARENT DURING THE BUYER EXTENSION PERIOD. IF BUYER INITIATES A BUYER
EXTENSION PERIOD WITH RESPECT TO ANY PARENT SUPPORT SERVICE, THE FEE, RATE OR
AMOUNT TO BE CHARGED TO BUYER FOR THE PROVISION OF ANY PARENT SUPPORT SERVICE
SHALL BE INCREASED BY TWENTY-FIVE PERCENT (25%) FROM THE FEE, RATE OR AMOUNT TO
BE CHARGED IN ACCORDANCE WITH SCHEDULE 1.


 


(C)                            SO LONG AS PARENT IS IN FULL COMPLIANCE WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT AND ALL AMOUNTS TO BE PAID TO BUYER HEREUNDER
HAVE BEEN PAID WHEN DUE, PARENT SHALL HAVE THE OPTION TO EXTEND THE TRANSITION
PERIOD WITH RESPECT TO ANY BUYER SUPPORT SERVICE UP TO AN ADDITIONAL PERIOD OF
SIX (6) MONTHS WITH RESPECT TO ALL OR PART OF THE BUYER SUPPORT SERVICES THAT
HAVE NOT BEEN TERMINATED PRIOR TO THE END OF THE TRANSITION PERIOD (THE “PARENT
EXTENSION PERIOD”). PARENT MAY EXERCISE ITS OPTION TO INITIATE A PARENT
EXTENSION PERIOD BY DELIVERY OF A WRITTEN NOTICE TO BUYER NO LATER THAN SIXTY
(60) DAYS PRIOR TO THE END OF THE TRANSITION PERIOD. PARENT’S NOTICE SHALL
SPECIFY IN REASONABLE DETAIL THE TYPES AND LEVELS OF BUYER SUPPORT SERVICES TO
BE PROVIDED BY BUYER DURING THE PARENT EXTENSION PERIOD. IF PARENT INITIATES A
PARENT EXTENSION PERIOD WITH RESPECT TO ANY BUYER SUPPORT SERVICE, THE FEE, RATE
OR AMOUNT TO BE CHARGED TO BUYER FOR THE PROVISION OF ANY BUYER SUPPORT SERVICE
SHALL BE INCREASED BY TWENTY-FIVE PERCENT (25%) FROM THE FEE, RATE OR AMOUNT TO
BE CHARGED IN ACCORDANCE WITH SCHEDULE 2.


 


(D)                           NOTWITHSTANDING THE PROVISIONS OF SECTIONS 7(A),
(B) AND (C), EACH PARTY RESERVES THE RIGHT TO IMMEDIATELY TERMINATE THIS
AGREEMENT BY WRITTEN NOTICE TO THE OTHER PARTY IN THE EVENT THAT:


 


(I)                                     THE OTHER PARTY COMMITS A MATERIAL
BREACH OF THE TERMS OF THIS AGREEMENT, WHICH BREACH REMAINS UNCURED FOR A PERIOD
OF FIVE (5) DAYS AFTER THE NON-BREACHING PARTY HAS GIVEN WRITTEN NOTICE TO THE
OTHER PARTY OF SUCH BREACH (THE “CURE

 

8

--------------------------------------------------------------------------------


 


PERIOD”); PROVIDED, THAT EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FAILURE TO
PAY ANY AMOUNT WHEN DUE (FOLLOWING ANY CURE PERIOD) AND ANY BREACH OF
SECTION 4(A), (B) OR (C) SHALL BE A MATERIAL BREACH OF THE TERMS OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT NEITHER CONTESTING IN GOOD FAITH THE QUALITY
OR EFFECTIVENESS OF SUPPORT SERVICES NOR THE WITHHOLDING OF AMOUNTS OWED
HEREUNDER IN CONNECTION WITH A GOOD FAITH DISPUTE CONCERNING SUCH SUPPORT
SERVICES SHALL BE CONSIDERED A MATERIAL BREACH FOR PURPOSES OF THIS
SUBPARAGRAPH;


 


(II)                                  THE OTHER PARTY SHALL (A) APPLY FOR
CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE OR LIQUIDATOR, (B) ADMIT IN
WRITING AN INABILITY TO PAY DEBTS AS THEY MATURE, (C) MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, (D) FILE A VOLUNTARY PETITION OR HAVE FILED
AGAINST IT A PETITION FOR AN ORDER OF RELIEF UNDER THE FEDERAL BANKRUPTCY CODE,
AS THE SAME MAY BE AMENDED, SO AS TO TAKE ADVANTAGE OF ANY INSOLVENCY LAWS OR TO
FILE AN ANSWER ADMITTING THE GENERAL OBLIGATIONS OF AN INSOLVENCY PETITION; OR


 


(III)                               THE OTHER PARTY SHALL HAVE BEEN PREVENTED
FROM EXERCISING NORMAL MANAGERIAL CONTROL OVER ALL OR ANY SUBSTANTIAL PART OF
ITS PROPERTY BY ANY PERSON OR AGENT OR BY REASON OF THE ENTRY OF ANY ORDER,
JUDGMENT OR DECREE BY ANY COURT OR GOVERNMENTAL AGENCY OF COMPETENT JURISDICTION
APPROVING A PETITION SEEKING THE REORGANIZATION OF SUCH PARTY, OR APPOINTMENT OF
A RECEIVER’S TRUSTEE, LIQUIDATOR OR THE LIKE OF SUCH PARTY OR A SUBSTANTIAL
PART OF ITS ASSETS.


 


(E)                            UPON TERMINATION OF THIS AGREEMENT FOR ANY
REASON, UNLESS OTHERWISE SPECIFIED IN ARTICLE 12 OF THE PPD PURCHASE AGREEMENT,
EACH PARTY SHALL RETURN TO THE OTHER PARTY ALL DOCUMENTS AND OTHER TANGIBLE
OBJECTS CONTAINING OR REPRESENTING CONFIDENTIAL INFORMATION OF THE OTHER PARTY
OBTAINED IN CONNECTION WITH THIS AGREEMENT, INCLUDING ALL NOTES, RECORDS,
EXTRACTS, SUMMARIES AND PERMITTED COPIES THEREOF, WHICH ARE IN THE POSSESSION OR
CONTROL OF SUCH PARTY.


 


(F)                              EACH PARTY, AS RECEIVING PARTY, EXPRESSLY
AGREES THAT A CONDITION TO THE PROVIDING PARTY PROVIDING SUPPORT SERVICES IS THE
RECEIVING PARTY’S AGREEMENT TO MAKE ALL PAYMENTS TO THE PROVIDING PARTY WHEN DUE
(FOLLOWING THE CURE PERIOD), AND THAT BUT FOR RECEIVING PARTY’S AGREEMENT TO
MAKE ANY SUCH PAYMENTS WHEN DUE (FOLLOWING THE CURE PERIOD), THE PROVIDING PARTY
WOULD NOT HAVE AGREED TO ENTER INTO THIS AGREEMENT. EACH PARTY, AS RECEIVING
PARTY, EXPRESSLY UNDERSTANDS AND AGREES THAT IF IT FAILS TO MAKE ANY PAYMENT TO
THE PROVIDING PARTY WHEN DUE (FOLLOWING THE CURE PERIOD), THE PROVIDING PARTY
SHALL HAVE THE RIGHT IN ITS SOLE AND ABSOLUTE DISCRETION TO IMMEDIATELY
TERMINATE THIS AGREEMENT AND CEASE PROVIDING ANY SUPPORT SERVICES. ANY
TERMINATION OF THIS AGREEMENT AND SUPPORT SERVICES AS A RESULT OF THE RECEIVING
PARTY’S FAILURE TO MAKE ANY

 

9

--------------------------------------------------------------------------------


 


PAYMENT TO THE PROVIDING PARTY WHEN DUE (FOLLOWING THE CURE PERIOD) SHALL BE
WITHOUT LIABILITY OF ANY KIND WHATSOEVER TO THE PROVIDING PARTY AND ITS
AFFILIATES. EACH PARTY, AS RECEIVING PARTY, EXPRESSLY UNDERSTANDS AND AGREES
THAT ANY SUCH TERMINATION OF SUPPORT SERVICES COULD HAVE A MATERIAL ADVERSE
EFFECT ON THE RECEIVING PARTY’S BUSINESS.


 


(G)                           BUYER’S EXERCISE OF THE OPTION IN THE LEASE
AGREEMENT (AS DEFINED IN THE EPD PURCHASE AGREEMENT) SHALL NOT AFFECT THE
PARTIES’ OBLIGATIONS HEREUNDER OR BE DEEMED TO RESULT IN THE TERMINATION OF THIS
AGREEMENT.


 


8.                                       INFORMATION AND RECORDS. EACH PARTY
SHALL KEEP THE OTHER PARTY REASONABLY AND PROMPTLY INFORMED AS TO ALL MATTERS
RELEVANT TO THE PERFORMANCE OF SUPPORT SERVICES HEREUNDER. EACH PARTY WILL
MAINTAIN TRUE AND CORRECT RECORDS OF ALL RECEIPTS, INVOICES, REPORTS AND SUCH
OTHER DOCUMENTS RELATING TO THE SUPPORT SERVICES RENDERED HEREUNDER AS ARE
CUSTOMARILY MAINTAINED BY IT FOR ITS OWN OPERATIONS OR AS REASONABLY REQUESTED
BY THE OTHER PARTY.


 


9.                                       NOTICES. ALL NOTICES, CONSENTS, WAIVERS
AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED BY THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED GIVEN TO A PARTY WHEN (A) DELIVERED TO THE
APPROPRIATE ADDRESS BY HAND OR BY NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE (COSTS PREPAID); (B) SENT BY FACSIMILE WITH CONFIRMATION OF TRANSMISSION
BY THE TRANSMITTING EQUIPMENT; (C) RECEIVED OR REJECTED BY THE ADDRESSEE, IF
SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED; OR (D) IF GIVEN PURSUANT TO
SECTION 1(A) PR 1(B), SENT BY E-MAIL WITH CONFIRMATION OF TRANSMISSION BY RETURN
EMAIL, IN EACH CASE TO THE FOLLOWING ADDRESSES, FACSIMILE NUMBERS AND MARKED TO
THE ATTENTION OF THE PERSON (BY NAME OR TITLE) DESIGNATED BELOW (OR TO SUCH
OTHER ADDRESS OR FACSIMILE NUMBER OR PERSON AS A PARTY MAY DESIGNATE BY NOTICE
TO THE OTHER PARTY):


 

 

Parent:

Stewart & Stevenson Services, Inc.

 

 

2707 North Loop West, Suite 800

 

 

Houston, Texas 77008

 

 

Attention: General Counsel

 

 

Facsimile:

(713) 868-2130

 

 

Confirm:

(713) 868-7700

 

 

E-mail:

s.biar@ssss.com

 

 

 

 

with a mandatory copy (which shall not constitute notice) to:

 

 

 

 

 

Fulbright & Jaworski L.L.P.

 

 

1301 McKinney, Suite 5100

 

 

Houston, Texas 77010-3095

 

 

Attention:

Charles H. Still

 

 

Facsimile:

(713) 651-5246

 

 

Confirm:

(713) 651-5151

 

10

--------------------------------------------------------------------------------


 

 

Buyer:

c/o Parman Capital Group, LLC

 

 

1000 Louisiana, Suite 5900

 

 

Houston, Texas 77002

 

 

Attention:

Hushang Ansary

 

 

Facsimile:

713-659-3137

 

 

Confirm:

713-650-0071

 

 

E-mail: email@hushangansary.com

 

 

 

 

with a mandatory copy (which shall not constitute notice) to:

 

 

 

 

 

Jones Day

 

 

222 East 41st Street

 

 

New York, NY 10017

 

 

Attention:

William F. Henze II

 

 

Facsimile:

212-755-7306

 

 

Confirm:

212-326-3939

 


10.                                 WAIVER. NO COURSE OF DEALING AND NO DELAY ON
THE PART OF EITHER PARTY IN EXERCISING ANY RIGHT, POWER OR REMEDY SHALL OPERATE
AS A WAIVER THEREOF OR OTHERWISE PREJUDICE SUCH PARTY’S RIGHTS, POWERS OR
REMEDIES. NO TERM OR CONDITION OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
WAIVED NOR SHALL THERE BE ANY ESTOPPEL TO ENFORCE ANY PROVISION OF THIS
AGREEMENT EXCEPT BY WRITTEN AGREEMENT OF THE PARTY CHARGED WITH SUCH WAIVER OR
ESTOPPEL. THE WAIVER OF ANY BREACH OF ANY TERM, CONDITION OR PROVISION OF THIS
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY PRIOR, CONCURRENT OR
SUBSEQUENT BREACH OF THE SAME OR ANY OTHER TERM, CONDITION OR PROVISION HEREOF.


 


11.                                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE
SCHEDULES ATTACHED TO THIS AGREEMENT AND THE PURCHASE AGREEMENTS CONSTITUTE THE
FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER
HEREOF, AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERTAKINGS
OF THE PARTIES IN CONNECTION THEREWITH. THIS AGREEMENT MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.


 


12.                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY EITHER
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


13.                                 GOVERNING LAW. THIS AGREEMENT AND THE
PERFORMANCE HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED UNDER, AND
ANY DISPUTE DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS-OF-LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAW OF ANY OTHER JURISDICTION.


 


14.                                 CONFIDENTIALITY. THE PARTIES AGREES THAT
THIS AGREEMENT, INCLUDING ALL INFORMATION EXCHANGED OR ACCESSED PURSUANT TO THIS
AGREEMENT AND THE SUPPORT SERVICES PROVIDED

 

11

--------------------------------------------------------------------------------


 


HEREUNDER, IS SUBJECT TO, AND THE PARTIES ARE BOUND BY, THE TERMS AND CONDITIONS
IN SECTION 12 OF THE PPD PURCHASE AGREEMENT.


 


15.                                 ARBITRATION. IN THE EVENT THERE SHALL EXIST
ANY DISPUTE OR CONTROVERSY WITH RESPECT TO THIS AGREEMENT OR THE PROVIDING OF
SUPPORT SERVICES HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES
HERETO AGREE TO SEEK TO RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION 13.4 OF
THE PPD PURCHASE AGREEMENT.


 


16.                                 SEVERABILITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL IN NO WAY AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.


 


17.                                 CAPTIONS. THE HEADINGS TO SECTIONS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


18.                                 SCHEDULES. ALL SCHEDULES HERETO WHICH ARE
REFERRED TO HEREIN ARE HEREBY MADE A PART HEREOF AND INCORPORATED HEREIN BY SUCH
REFERENCE.


 


19.                                 NO THIRD PARTY BENEFICIARIES. THIS AGREEMENT
INURES TO THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES, THEIR RESPECTIVE
SUCCESSORS, LEGAL REPRESENTATIVES AND PERMITTED ASSIGNS, AND CONFERS NO BENEFIT
ON ANY THIRD PARTY.


 


20.                                 MUTUAL COOPERATION; FURTHER ASSURANCES. UPON
REQUEST BY EITHER PARTY FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT,
EACH PARTY AGREES TO EXECUTE AND DELIVER ALL SUCH OTHER AND ADDITIONAL
INSTRUMENTS, NOTICES AND OTHER DOCUMENTS AND DO ALL SUCH OTHER ACTS AND THINGS
AS MAY BE NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT AND TO MORE
FULLY ASSURE THE PARTIES’ RIGHTS AND INTERESTS PROVIDED FOR HEREUNDER.


 


21.                                 AMENDMENTS; CHANGES; MODIFICATIONS. THIS
AGREEMENT MAY NOT BE EFFECTIVELY AMENDED, CHANGED, MODIFIED OR ALTERED WITHOUT
THE WRITTEN CONSENT OF THE PARTIES AND SUCH CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH IT IS GIVEN.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

BUYER:

 

 

 

STEWART & STEVENSON LLC

 

 

 

 

 

By:

/s/ Hushang Ansary

 

 

Name:

Hushang Ansary

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

PARENT:

 

 

 

STEWART & STEVENSON SERVICES, INC.

 

 

 

 

 

By:

/s/ Carl B. King

 

 

Name:

Carl B. King

 

 

Title:

Senior Vice President, Secretary

 

 

 

and General Counsel

 

 

13

--------------------------------------------------------------------------------


 

Schedules are omitted in accordance with Item 601(b)(2) of Regulation S-K.
Schedules will be provided by the Company to the Securities Exchange Commission
upon request.

 

--------------------------------------------------------------------------------